Citation Nr: 0007163	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



ATTORNEY FOR THE BOARD
 
Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to October 
1984.

This case comes before the Board of Veterans' Appeals(the 
Board) on appeal from a November 1997 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO).


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for paranoid schizophrenia is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for paranoid 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

Psychoses are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); see Hensley v. Brown, 5 Vet. App. 155 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records show that he reported 
was treated prior to service for an adjustment disorder with 
depressed mood.  There are no indications of complaints or 
treatment for any mental disorders during service, and the 
appellant's discharge examination dated in September 1984 
indicates normal psychiatric evaluation.

The first evidence in the record indicating a diagnosis of 
paranoid schizophrenia are the private hospitalization 
records dated from June 1988 to May 1990.  Private outpatient 
treatment records from September 1991 to July 1997 also 
indicate a diagnosis of paranoid schizophrenia.  There is no 
etiology given for the paranoid schizophrenia in either the 
hospitalization records or the outpatient treatment records.

Lastly, the appellant underwent VA examination in October 
1997, which also confirmed the diagnosis of paranoid 
schizophrenia.  The VA examiner did not link this condition 
to service.

In written statements dated February 1998 and September 1998 
(VA Form 9), the appellant indicated additional hospital 
records that he thought were available, showing 
hospitalization and diagnosis of paranoid schizophrenia in 
1985.  The claims file shows, however, that the RO did 
request all records from Warren State Hospital including any 
records from 1985 and only received records beginning in 
1988.  Moreover, the appellant was twice asked (by letters 
dated March 1998 and March 1999) to seek those records 
himself or complete VA form 21-4142 to assist in the 
collection of those records.  The appellant did not respond 
to those requests.

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992)).

Here, the Board finds sufficient evidence that the appellant 
currently suffers from paranoid schizophrenia.  The October 
1997 VA examination report indicates that diagnosis, and 
private hospitalization and outpatient records report the 
same.  Therefore, the Board finds that the first element of a 
well grounded claim has been met.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  In this regard, the Board finds 
no competent evidence that the appellant suffered form 
paranoid schizophrenia during service.  Service medical 
records are entirely negative for complaints of, treatment 
for, or diagnosis of paranoid schizophrenia.  The appellant's 
separation medical report indicates normal psychiatric 
health.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice injury or 
disease and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating that the 
appellant's current paranoid schizophrenia is somehow related 
to service.  The appellant asserts that he began to 
experience paranoid schizophrenia in service and shortly 
after service but he is not competent to make such a 
conclusion; that is a medical opinion as to etiology and, 
thus, can only be made by a medical professional.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (Appellant cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) as to a 
relationship between his disability and service because lay 
persons are not competent to offer medical opinions).

The appellant is also not entitled to presumptive service 
connection since his disability did not manifest itself to a 
compensable degree within one year of service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999); see Hensley v. Brown, 5 Vet. App. 155 
(1993).  The first diagnosis in the record of paranoid 
schizophrenia is in 1988, more than 3 years after leaving 
service.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no competent evidence 
of any disease or injury in service, and no competent 
evidence relating his current condition to service.  As such, 
his claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  Therefore, the Board cannot 
decide the claim on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14,17 (1993) (if a claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it).

Therefore, the appellant's claim seeking entitlement to 
service connection for paranoid schizophrenia must be denied.

Where a claim is not well grounded, the VA has no further 
duty to assist him in developing facts pertinent to the 
claim, including no duty to obtain a medical examination or 
opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App.  477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for paranoid schizophrenia.  The Board 
notes that the appellant has indicated that he was 
hospitalized in 1985 at Warren State Hospital and was 
diagnosed with paranoid schizophrenia at that time.  The RO 
contacted Warren State Hospital and received no records from 
that time period, the only records received were for the 
1988-1990 hospitalization.  The RO has twice sent letters to 
the appellant asking him to seek these records, or complete a 
VA form 21-4142 to assist in the collection of these records.  
The appellant has not responded to these letters. Similarly, 
the appellant has been asked to provide information regarding 
his treatment for a mental disorder prior to entering 
service, but he has not responded.  In light of the efforts 
made by the RO to obtain all additional relevant medical 
information, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim). 

Finally, the Board has decided the present appeal on a 
different legal basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed below, it must be considered whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations the RO 
did, but in so doing, concludes that the appellant did not 
meet the threshold requirements of a well-grounded claim for 
disability compensation benefits.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).  The result 
is the same.

Accordingly, the Board must deny the appellant's claim of 
service connection for paranoid schizophrenia as not well 
grounded.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied, as the claim is not well grounded.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

